Citation Nr: 1508463	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-03 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD), on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2011 rating action issued by the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida, which granted service connection for PTSD, evaluated as 10 percent disabling, effective October 21, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the most recent VA examiner in 2011 did not accurately report his history.  The examiner reported that the Veteran was working full time, while he stated that he had not been employed since 1992.  This is a significant difference, given that his disability is rated in large part on its impact on employment.  

In a statement received in October 2013, a VA therapist reported that she had been treating the Veteran for a psychiatric disability.  The claims file does not include treatment records for the period since January 2013.  VA has a duty to obtain the current records.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

Finally, in December 2008, a friend of the Veteran's reported that he was in receipt of benefits from the Social Security Administration (SSA).  These may be age related benefits, but clarification is warranted. 

Accordingly, the case is REMANDED to the AMC for the following development:

1.  Obtain all records of the Veteran's VA treatment for psychiatric disabilities since January 2013.

If requests for any records are not successful, inform the Veteran of the missing records, of the efforts made to obtain them, and of further actions that will be takne including denial of the issue on appeal. 

3.  Ask the Veteran to clarify whether he has been in receipt of Social Security Administration disability benefits; and if so, take the necessary steps to obtain the decision and underlying records considered in the decision.

4.  Thereafter, the Veteran should be scheduled for a VA examination to evaluate the severity of his PTSD.

5.  If the benefits sought on appeal remains denied, issue a supplemental statement of the case (SSOC). 

The purpose of the examination requested in this remand is to obtain information needed to adjudicate the Veteran's appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) his failure without good cause to report for scheduled examinations, could result in denial of the claim. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

